  Case 18-31185       Doc 68     Filed 01/24/19 Entered 01/24/19 18:27:32             Desc Main
                                   Document     Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )       Case No. 18 B 31185
                                                      )
                               Debtor.                )       Hon. LaShonda A. Hunt
                                                      )
                                                      )       Hearing Date & Time:
                                                      )       January 31, 2019 at 10:00 a.m.

                                     NOTICE OF MOTION

TO:      See Attached Service List

       PLEASE TAKE NOTICE THAT on January 31, 2019, at 10:00 a.m., I shall appear
before the Honorable LaShonda A. Hunt, or any other judge sitting in her stead, in Room 719,
United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, or any other Judge sitting in
her place or stead, and request a hearing on the Debtor’s Motion To Shorten Time Period For
Filing of Applications for Interim Compensation And Reimbursement Of Expenses Of
Professionals and Limiting Notice Thereof, a copy of which is herewith served upon you.




                                 CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused a
copy of the foregoing NOTICE OF MOTION and MOTION to be served on all persons set forth on
the attached Service List identified as Registrants through the Court’s Electronic Notice for
Registrants, and, as to all other persons on the attached Service List by transmitting a copy of same
via email transmission, on the 24th day of January, 2019.


                                                              /s/ Gregory K. Stern
                                                              Gregory K. Stern


Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 18-31185      Doc 68    Filed 01/24/19 Entered 01/24/19 18:27:32    Desc Main
                                 Document     Page 2 of 7


                                       SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

Bradley S. Block
318 West Adams Street
17th Floor
Chicago, Illinois 60606

Deborah Ebner
William J. Factor
Jeffrey K. Paulsen
105 West Madison Street
Suite 1500
Chicago, Illinois 60602

Nathan Q. Rugg
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street
Suite 3900
Chicago, Illinois 60606

Shira R. Isenberg
Bianca E. Ciarroni
Freeborn & Peters LLP
311 South Wacker Drive
Suite 3000
Chicago, Illinois 60606

Sean T. Scott
Joshua R. Gross
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606

Parties Served By U.S. Mail

Harlow N. Higinbotham
1500 North Lake Shore Drive
Unit 13-C
Chicago, IL 60610
  Case 18-31185           Doc 68     Filed 01/24/19 Entered 01/24/19 18:27:32      Desc Main
                                       Document     Page 3 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                               )      Chapter 11
                                                     )
HARLOW N. HIGINBOTHAM,                               )      Case No. 18 B 31185
                                                     )
                                   Debtor.           )      Hon. LaShonda A. Hunt
                                                     )
                                                     )      Hearing Date & Time:
                                                     )      January 31, 2019 at 10:00 a.m.

    MOTION TO SHORTEN TIME PERIOD FOR FILING APPLICATIONS FOR
INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES OF RETAINED
           PROFESSIONALS AND LIMITING NOTICE THEREOF

         NOW COMES Harlow N. Higinbotham, Debtor and Debtor in Possession, by and

through his attorneys Gregory K. Stern, Monica C. O’Brien, Dennis E. Quaid and Rachel S.

Sandler and in support of his Motion To Shorten Time Period For Filing of Applications for

Interim Compensation And Reimbursement Of Expenses Of Retained Professionals and Limiting

Notice Thereof, states as follows:

         1.    On November 5, 2018, the Debtor filed a Voluntary Petition for relief under

Chapter 11 (the “Petition”) of the Bankruptcy Code (the “Code”).

         2.     The Debtor, as Debtor In Possession, has continued in possession of his property,

pursuant to §§ 1107 and 1108, except that Neal H. Levin, Circuit Court Receiver has been excused

from complying with 11 U.S.C. § 543(a) or (b); and, no committee, examiner or trustee has been

appointed in this case.

         3.    This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue lies properly in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
  Case 18-31185        Doc 68       Filed 01/24/19 Entered 01/24/19 18:27:32         Desc Main
                                      Document     Page 4 of 7


       4.      The statutory predicates for the relief requested herein are §§ 105, 328, and 331 of

the Code and Bankruptcy Rule 2016.

       5.      On December 13, 2018, the Court entered an Order Authorizing the Employment

of Attorneys (Docket Item No. 41) wherein the Debtor was authorized to employ the services of

Gregory K. Stern, Monica C. O’Brien, Dennis E. Quaid and Rachel S. Sandler (the “Attorneys”)

effective November 5, 2018, as attorneys for the Debtor as Debtor in Possession, with all

compensation and reimbursement of expenses subject to further order of Court, and to pay

Gregory K. Stern, P.C. a retainer in the amount of $25,000.00.

       6.      During the Chapter 11, the Debtor’s principal efforts have involved, inter alia,

fulfilling his duties as Debtor In Possession, investigating assets and liabilities, preparing

Chapter 11 schedules and statement of financial affairs, representation at initial debtor interview,

meeting of creditors and court appearance, stabilizing Debtor’s financial and personal affairs,

defending Support Creditors’ Stay Relief Motion and liquidating assets to provide adequate

protection.

       7.      The time expended by Debtor’s counsel has been significant and caused by and in

direct response to, inter alia, the Support Creditors’ opposition to the Debtor’s Chapter 11 filing

and prosecution of Stay Relief Motion filed on November 9, 2018, just four (4) days after the

filing of the Instant Chapter 11.

       8.      As of this date the Debtor’s counsel have expended in excess of 169 hours of

professional services having a reasonable value in excess of $82,000.00 as calculated in

accordance with Counsel’s hourly fee schedule.

       9.      By contrast and as further example of the extraordinary attorney fees and costs

and related administrative costs associated with the instant Chapter 11 the Support Creditors

attorneys, Rosenfeld/Farmer filed their Second Petition To Review And Approve Attorneys’
    Case 18-31185         Doc 68       Filed 01/24/19 Entered 01/24/19 18:27:32                      Desc Main
                                         Document     Page 5 of 7


Fees & Costs (the “Second Fee Petition”) and Allen & Glassman, Chartered filed their Petition

For Attorneys’ Fees And Costs And Contribution To Attorneys’ Fees And Costs, Petition For

Interim Bankruptcy Attorney’s Fees And Costs And Motion For Order To Release Appellate

Fees Previously Awarded in the Circuit Court case known as case number 11 D 6475, copies of

which are attached hereto as Exhibit A and Exhibit B respectively and made a part hereof. The

fees requested in Exhibit A and Exhibit B are as follows:

         Claimant                   Time Period for Services Rendered                              Amounts
         Rosenfeld/Farmer           September 12, 2018 - January 11, 2019                          $85,667.24 1
         Allen & Glassman           Unspecified – Appellate Services                                10,247.41 2
                                    August 31, 2018 -December 31, 201                               62,476.18
         Factor Law                 Unspecified                                                     43,431.983
         Paul J. Bargiel P.C.       Unspecified – Appellate Services                                39,545.00

         10.      The Debtor requests the entry of an order authorizing the filing of interim

applications for compensation and reimbursement of costs and expenses for all Court approved

professionals retained by the Debtor (the “Professionals”) every sixty (60) days, with notice

limited to (a) the Office of the United States Trustee; (b) the Debtor; (c) all parties requesting

notice in this Chapter 11 Case; and, (d) the Debtor’s twenty largest unsecured creditors. In light of

the nature of the relief requested, the Debtor submits that no further notice is required.

         11.      Section 331 of the Bankruptcy Code provides, in relevant part, as follows:

                  A trustee, an examiner, a debtor's attorney, or any professional person employed
                  every 120 days after an order for relief in a case under this title, or more often if
                  the Court permits, for such compensation for services rendered before the date of
                  such an application or reimbursement for expenses incurred before such date as is
                  provided under section 330 of this title . . . 11 U.S.C. § 331.

         12.      Section 105(a) of the Bankruptcy Code provides, in relevant part, as follows:



1 Payment for services other than appellate services is requested to be paid from 503g Trust originally established in
the amount of $1,750,000.00 and having a balance of approximately $716,435.64 as reflected on Guardian Ad
Litem’s accounting of 503g funds attached hereto as Exhibit C and made a part hereof
2
  Payment for appellate services is to be paid from $125,000.00 on deposit in Paul J. Bargiel, P.C. previously paid
by Debtor
3
  FactorLaw received payment of $7,500.00 retainer from Wipaporn Teekhungam in addition to amount sought in
Exhibit B
  Case 18-31185       Doc 68     Filed 01/24/19 Entered 01/24/19 18:27:32              Desc Main
                                   Document     Page 6 of 7


               The court may issue any order, process, or judgment that is necessary for
               appropriate to carry out the provisions of this title. No provision of this title . . .
               shall be construed to preclude the Court from, sua sponte, taking any action or
               making any determination necessary or appropriate to enforce or implement court
               orders of rules . . . 11 U.S.C. § 105(a)

       13.     Similar procedures for compensating and reimbursing Court approved

professionals have been established in other chapter 11 cases in this and other districts. See, e.g.,

In re National Jockey Club, Case No. 06-13247 (Bankr. N.D. Ill., February 8, 2007); (In re

Bachrach Clothing, Inc., Case No.        06-06525 (Bankr. N.D. Ill., July 6, 2006); In re KL

Industries, Inc., (Bankr. N.D. Ill. May 24, 2006) Case No. 06-04882; In re Faber Brothers, Inc.,

Case No. 06-07852 (Bankr. N.D. Ill. August 21, 2006); In re Allied Products Corporation, Case

No. 00-28798 (Bankr. N.D. Ill. October 2, 2002); In re Kmart Corporation, et al, Case No. 02-

02474 (Bankr. N.D. Ill, January 25, 2002); In re Eagle Food Centers, Inc., Case No. 00-01311

(RPM) (D.Del. March 2, 2000); In re Harnischfeger Indus., Inc., Case No. 99-02171 (PJW)

(Bankr. D.Del. June 7, 1999); Outboard Marine Corporation, et. al., Case No. 00-37405

(Bankr.N.D. Ill. December 22, 2000).

       14.     Such procedures are needed to avoid having the Chapter 11 professionals fund the

reorganization case. See In re Int'l Horizons, Inc., 10 B.R. 895, 897 (Bankr. N.D. Ga. 1981)

(court established procedures for monthly interim compensations).            Appropriate factors to

consider include "the size of [the] reorganization cases, the complexity of the issues included,

and the time required on the part of the attorneys for the debtor in providing services necessary

to achieve a successful reorganization of the debtor." Id. at 897. The Debtor submits that the

procedures sought herein are appropriate considering the above factors.

       15.     Notice of this Motion has been given to: (a) the Office of the United States

Trustee; (b) the Debtor; (c) all parties requesting notice in this Chapter 11 Case.
  Case 18-31185        Doc 68     Filed 01/24/19 Entered 01/24/19 18:27:32          Desc Main
                                    Document     Page 7 of 7


       WHEREFORE, Harlow N. Higinbotham, Debtor and Debtor in Possession herein,

requests that the Court enter an order a) Authorizing the filing of interim applications for

compensation and reimbursement of expenses for all Court approved professionals retained by

the Debtor every sixty (60) days, b) Limiting notice to the Office of the United States Trustee;

the Debtor; all parties requesting notice in this Chapter 11 Case; and, the Debtor’s twenty largest

unsecured creditors; and, c) For such other further relief as is just and proper.

                                       Harlow N. Higinbotham,


                                       By:             /s/ Gregory K. Stern
                                                       One of its Attorneys




Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
